PER CURIAM.
Motion to open default a~ matter of favor granted, upon condition that the~ appellant, on or before the 18th day of April, 1914, procure the printed record on appeal ~o be signed and filed as required by rule 41 ~e• geperal rules of practice, and pay to re~ eat's attorney $10 costs of this motion, an~ $10 costs directed to be paid by the order of *1119missal entered January 23, 1914, and the $10 directed to be paid by the order entered herein the 11th day of March, 1914, and within the same time file and serve his printed brief on appeal as required by rule 9 of this court, and in case the appellant fail to fulfill any of these conditions, the motion is denied, with $10 costs. See, also, 147 N. Y. Supp. 1118, 1119.